ORDER

This matter came on before the Court on a Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Michael L. Freilich, to place the Respondent on suspension for a period of sixty (60) days.
The Court having considered the Petition it is this 27th day of October, 2000
ORDERED, that the Respondent, Michael L. Freilich be and he is hereby suspended from the practice of law in the State of Maryland for a period of sixty (60) days to commence November 1, 2000; and it is further,
ORDERED, that the clerk of this Court shall remove the name of Michael L. Freilich from the register of attorneys in this Court, and certify that fact to the trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this state in accordance with Maryland Rule 16-713.